                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )              Cr. No. 20-0161 KG
                                            )
       vs.                                  )
                                            )
JEFFREY GERARDO NUNEZ,                      )
                                            )
                       Defendant.           )



                               ORDER EXTENDING DEADLINE

             THIS MATTER having come before the Court on the unopposed motion of the

United States (Doc. 41) to extend its deadline to respond to Defendant’s Motion (Doc. 33), and

the Court being fully advised in the premises, FINDS that the United States Motion shall be

granted.

             IT IS THEREFORE ORDERED that the United States’ response is due on or before

March 27, 2020.

                                                        ______________________________
                                                        Stephan M. Vidmar
                                                        United States Magistrate Judge

Submitted by:

Electronically Signed
Jacob Wishard
Assistant U.S. Attorney

Approved Electronically:

Mary Stillinger
Richard D. Esper
Attorneys for Mr. Nunez
